department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date tl-n-130-01 cc it a uilc internal_revenue_service national_office technical assistance memorandum for area_counsel small_business self-employed area from subject associate chief_counsel income_tax and accounting colorado conservation_easement credit tl-n-130-01 this chief_counsel_advice provides a partial response to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent by a letter dated date the colorado department of revenue requested assistance from the internal_revenue_service governmental liaison located in denver colorado specifically the colorado department of revenue inquired about whether transferees of the colorado conservation_easement credit would qualify for a deduction under sec_164 of the code when applying the credit to their colorado state income taxes the governmental liaison requested assistance from your office by a memorandum dated date your office requested our assistance on the transferee issue as well as additional issues concerning transferors of the credit the following discussion provides an initial response covering only the transferee issue stated below the remaining issues including the effect of the state credit on a possible charitable deduction by the easement transferor under sec_170 will be addressed in a supplemental technical assistance to be issued at a later date issue is the transferee of a colorado conservation_easement credit entitled to a deduction for state taxes under sec_164 tl-n-130-01 facts summary starting in colorado provides a credit of up to dollar_figure for the donation of a perpetual conservation_easement to a government or sec_501 organization an unused_credit may be carried over up to years unused credits are also refundable subject_to a cap and depending on the existence of a state surplus and or transferable if above a certain amount to other taxpayers to use against their state tax_liability conservation_easement the real_property laws concerning colorado conservation easements are contained in article of title of the colorado revised statutes that article generally defines a conservation_easement in gross as a right in the owner of the easement to prohibit or require certain acts with respect to a land or water area appropriate to maintaining such area in a manner that will preserve its value for recreation education habitat open space or historical importance see colo rev stat a conservation_easement in gross may only be created through a grant to a governmental entity or to a charitable_organization exempt under code sec_501 that was created at least two years prior to receipt of the conservation_easement the particular characteristics of a conservation_easement in gross are those granted or specified in the instrument creating the easement a conservation_easement in gross is perpetual unless otherwise stated in the instrument creating it credit generally for tax years beginning on or after date a colorado state_income_tax credit is available for colorado residents and c corporations subject_to colorado tax for the donation of all or part of the value of a perpetual conservation_easement in gross colo rev stat see generally colorado department of revenue fyi -- income - gross conservation_easement credit date state explanation nonresidents may not claim the credit part-year residents may claim the credit if the donation is made while they were residents if a credit is claimed by a resident who moves to another state any carryover can still be claimed if the taxpayer continues to have a colorado tax_liability passthroughs trusts_and_estates may not claim the credit if the credit is earned by a partnership s_corporation or similar pass-through entity it is allocated pro_rata to the partners or shareholders colo rev stat b any portion allocable to nonresidents is lost amount the credit is equal to the fair_market_value of the donated portion of a perpetual conservation_easement in gross created upon real_property located in colorado colo rev stat a however the credit cannot exceed dollar_figure for any donation to support the valuation the taxpayer must submit a qualified_appraisal as defined in sec_1_170a-13 colo rev stat to the extent of a taxpayer's net_income_tax liability a tl-n-130-01 taxpayer can always use the credit in full if the credit exceeds the tax_liability there are three possibilities carryover refund or transfer carryover any unused portion of the credit may be carried forward for up to years colo rev stat a only one credit may be claimed each year additional credits may not be earned during any year to which a prior conservation_easement credit is being carried forward either by the taxpayer or by another taxpayer who has received a transferred credit from that taxpayer refund refundability of the credit will depend on whether there are excess state revenues in the prior year that must be refunded to colorado taxpayers under the state constitution if there is no surplus the credit is not refundable if there is a surplus at the election of the taxpayer the credit can exceed the amount of the net tax_liability with the balance being refunded to the taxpayer however in such a case the total credit for the year including the nonrefundable and refundable portions cannot exceed dollar_figure colo rev stat b iii transfer a colorado resident or c_corporation may transfer all or a part of the unused portion of a credit to another colorado resident or c_corporation colo rev stat the credit may be transferred to more than one transferee the minimum amount of unclaimed credit that can be transferred to any one transferee is dollar_figure both the transferor and the transferee must include on their returns for the year the transfer is made a written_statement that specifies the fact and amount of the transfer transferred credits are always nonrefundable for the transferee although they may be carried over it appears that a transferee may not transfer the credit under section of article x of the colorado constitution this surplus is based on spending limits determined by factors such as inflation population growth voter authorization etc the determination of whether there is a surplus is announced around october of the following year it is our understanding that the state of colorado expects to have surpluses for the next several years a state non-profit organization will act as a clearinghouse for the transfer of these credits donors will register with this organization to sell their credits for a specified percentage of face value eg buyers will sign a letter of intent to pay a specified percentage of face value eg and the difference goes to the organization to cover its costs with respect to legislative purpose colorado governor owens commenting on the legislation that made the credit refundable and transferable stated tax_credits provide little incentive for farmers and ranchers with little to no tax_liability the legislation offers a way for agricultural landowners to leverage their stewardship into a valuable asset rather than selling out to developers tl-n-130-01 law and analysis the january letter from the colorado department of revenue expresses concern that a transferee will not be able to claim a deduction under sec_164 when the transferred credit is used to pay a state tax_liability sec_164 specifically allows a deduction for state income taxes in the taxable_year in which paid_or_accrued this deduction is allowed regardless of whether the taxpayer is carrying_on_a_trade_or_business or an activity described in sec_212 relating to expenses for the production_of_income in the instant case the transferee will use its purchased credit to pay its state_income_tax liability thus the issue raised is whether the purchase of the credit in itself serves to extinguish or reduce the transferee’s state tax_liability if so the transferee would not have a tax_liability to pay and therefore would not be entitled to a deduction we think that the purchase of a credit in itself does not serve to extinguish the transferee’s existing state tax_liability the transferee must take specific action to apply the credit to its tax_liability the transferee must include on its state_income_tax return the amount of the credit that amount is then applied to reduce the amount of the transferee’s net tax_liability thus the purchase of the credit without the transferee including the amount of the credit on its state_income_tax return does not alone reduce or extinguish the transferee’s state tax_liability further this transaction is analogous to a taxpayer being permitted to pay its state tax_liability by transferring property to the state rather than money in this case the transferee transfers property the credit to the state in satisfaction of its tax_liability this payment of property is a payment of tax that is generally deductible under sec_164 please call if you have any further questions about this issue associate chief_counsel income_tax and accounting by michael d finley chief branch
